Exhibit 10.41

LOGO [g27262img-cdefgh.jpg]

FIRST AMENDMENT TO FIRST AMENDED AND RESTATED

LOAN AGREEMENT

THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED LOAN AGREEMENT (herein called
this “First Amendment”) made as of April 2, 2007, by and between U.S. HOME
SYSTEMS, INC., a Delaware corporation (“Borrower”), and THE FROST NATIONAL BANK,
a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, Borrower and Lender have entered into that certain First Amended and
Restated Loan Agreement dated as of February 9, 2006, with an effective date as
of February 10, 2006 (as from time to time amended, modified or restated, the
“Original Agreement”) for the purposes and consideration therein expressed,
pursuant to which Lender became obligated to make loans to Borrower as therein
provided; and

WHEREAS, Borrower and Lender desire to amend the Original Agreement for the
purposes expressed herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lender to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

§ 1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

§ 1.2. Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this First Amendment shall have the meanings assigned to them
in this § 1.2.

“Loan Agreement” means the Original Agreement as amended hereby.

“First Amendment” means this First Amendment to Loan Agreement.

“First Amendment Documents” means the Consent and Agreement executed by
Guarantors, a Revolving Promissory Note of even date herewith in the stated
principal amount of $6,000,000, First Amendments to First Amended and Restated
Security Agreement to be executed by Borrower and each Guarantor; First
Amendments to First Amended and Restated Guaranty Agreement to be executed by
each Guarantor, and all other documents, instruments and agreements executed in
connection herewith.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENTS TO ORIGINAL AGREEMENT

§ 2.1. Borrowing Base Line of Credit. Sections 1(a) and 1(b) of the Original
Agreement are hereby amended in their entirety to read as follows:

(a) Intentionally Omitted.

(b) Borrowing Base Line of Credit. Subject to the terms and conditions set forth
herein, Lender agrees to lend to Borrower, on a revolving basis from time to
time during the period commencing on the date hereof and continuing through the
maturity date of the promissory note evidencing this Credit Facility from time
to time, such amounts as Borrower may request hereunder; provided, however, the
total principal amount outstanding at any time shall not exceed the lesser of
(i) an amount equal to the Borrowing Base (as defined below), or (ii) $6,000,000
(the “Borrowing Base Line of Credit”). If at any time the aggregate principal
amount outstanding under the Borrowing Base Line of Credit shall exceed an
amount equal to the Borrowing Base, Borrower agrees to immediately repay to
Lender such excess amount, plus all accrued but unpaid interest thereon. Subject
to the terms and conditions hereof, Borrower may borrow, repay and reborrow
hereunder. All advances under the Borrowing Base Line of Credit shall be used
for working capital and other general business purposes of Borrower and its
operating subsidiaries.

§ 2.2. Definitions.

(a) The definitions of “Collateral Value”, “DZ Bank”, “Eligible Installment
Contract”, “Individual Receivables File”, “Installment Contract”, “Purchase
Agreement”, “Receivables Agreement” and “Securitization” in Section 2 of the
Original Agreement are hereby deleted in their entirety.

(b) The definition of “Borrowing Base” in Section 2 of the Original Agreement is
hereby amended in its entirety to read as follows:

“Borrowing Base” means an amount equal to 80% of the Eligible Accounts, plus 50%
of the Eligible Inventory. No more than 50% of the Borrowing Base shall be
supported by Eligible Inventory.

(c) The definition of “Eligible Accounts” in Section 2 of the Original Agreement
is hereby amended in its entirety to read as follows:

“Eligible Accounts” means at any time, an amount equal to the aggregate net
invoice or ledger amount owing on all trade accounts receivable of Borrower or
any Guarantor, for goods sold or leased or services rendered in the ordinary
course of business, in which the Lender has a perfected, first priority lien,
after deducting (without duplication): (i) each such account that is unpaid
sixty (60) days or more after the original

 

2



--------------------------------------------------------------------------------

invoice date thereof, (ii) the amount of all discounts, allowances, rebates,
credits and adjustments to such accounts (iii) the amount of all contra
accounts, setoffs, defenses or counterclaims asserted by or available to the
account debtors, (iv) all accounts with respect to which goods are placed on
consignment or subject to a guaranteed sale or other terms by reason of which
payment by the account debtor may be conditional, (v) all accounts with respect
to which Borrower or any Guarantor has furnished a payment and/or performance
bond and that portion of any account for or representing retainage, if any,
until all prerequisites to the immediate payment of retainage have been
satisfied, (vi) all accounts owing by account debtors for which there has been
instituted a proceeding in bankruptcy or reorganization under the United States
Bankruptcy Code or other law, whether state or federal, now or hereafter
existing for relief of debtors, (vii) all accounts owing by any affiliates of
Borrower, (viii) all accounts in which the account debtor is the United States
or any department, agency or instrumentality of the United States, except to the
extent an acknowledgment of assignment to Lender of such account in compliance
with the Federal Assignment of Claims Act and other applicable laws has been
received by Lender, (ix) all accounts due Borrower or any Guarantor by any
account debtor whose principal place of business is located outside the United
States of America and its territories, (x) all accounts subject to any provision
prohibiting assignment or requiring notice of or consent to such assignment,
(xi) any other accounts deemed unacceptable by Lender in its sole and absolute
discretion, and (xii) accounts with respect to Fortress Credit Corp., FCC
Investment Trust I and any of their affiliates, to the extent the aggregate
obligations of such account debtors to Borrower or any Guarantor exceeds
$2,000,000.

§ 2.3. Requesting Advances. Section 4(b) of the Original Agreement is hereby
amended in its entirety to read as follows:

(b) Intentionally omitted.

§ 2.4. Negative Covenants.

(a) Sections 10(a), (d), (e), (f), and (g) of the Original Agreement are hereby
amended in their entirety to read as follows:

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

(d) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

(e) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness owing to Lender,
(ii) liens for taxes, assessments or similar charges that are (1) not yet due or
(2) being contested in good faith by appropriate proceedings and for which
Borrower or such Guarantor has established adequate reserves, (iii) liens and
security interests existing as of the date hereof and set forth in Schedule 1
attached hereto, and (iv) liens on office equipment and furniture acquired,
purchased or leased by Borrower and Guarantors in the ordinary course of their
business operations, to the extent that such liens relate to indebtedness that
does not exceed $500,000 in the aggregate and such liens extend only to the
equipment and furniture so acquired, purchased or leased.

 

3



--------------------------------------------------------------------------------

(f) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others other than (i) borrowings from Lender, (ii) borrowings
outstanding on the date hereof and described on Schedule 1 attached hereto,
(iii) borrowings relative to operating leases, (iv) subject to the limitations
set forth in Paragraph 10(e) above, the purchase or leasing of office equipment
or furniture in the ordinary course of its business, (v) employment contracts in
the ordinary course of its business, (vi) indebtedness that has been
subordinated to all obligations of Borrower and Guarantors owing to Lender on
terms and conditions satisfactory to Lender, and (vii) borrowings, with respect
to Borrower, from any Guarantor and, with respect to any Guarantor, from
Borrower or another Guarantor.

(g) Loans. Make any loans to any person or entity except for (i) loans made to
employees of Borrower and Guarantor that do not exceed $100,000 in the aggregate
outstanding at any time, and (ii) loans made by any Guarantor to Borrower or any
other Guarantor and loans made by Borrower to any Guarantor.

(b) Section 10(j) of the Original Agreement is hereby deleted in its entirety.

§ 2.5. Financial Covenants.

(a) Sections 11(b) and 11(c) of the Original Agreement are hereby amended in
their entirety to read as follows:

(b) Debt to Adjusted Tangible Net Worth Ratio. Borrower will maintain, at the
end of each fiscal quarter, a ratio of (a) total liabilities to (b) Tangible Net
Worth of not greater than 3.0 to 1.0.

(c) Fixed Charge Coverage Ratio. Borrower will maintain, as of the end of each
fiscal quarter, a ratio calculated on a trailing twelve-month period of (i) net
income before taxes for the period ending with such fiscal quarter plus
depreciation, amortization and interest expense deducted in the calculation of
such net income plus the increase in the Loan Loss Reserve for the twelve month
period ending with such fiscal quarter, to (ii) taxes plus interest expense plus
current maturities of long-term debt (excluding, without duplication, any
current maturities of debt under the Borrowing Base Line of Credit) plus current
maturities of long-term capital leases plus Distributions plus capital
expenditures (excluding any capital expenditures for which Borrower or any of
its consolidated subsidiaries has incurred indebtedness) of not less than 1.25
to 1.

(b) The definition of “Adjusted Tangible Net Worth” is hereby deleted in its
entirety from the Original Agreement.

§ 2.6. Reporting Requirements. Sections 12(d) and 12(e) of the Original
Agreement are hereby amended in their entirety to read as follows:

(d) Intentionally Omitted.

 

4



--------------------------------------------------------------------------------

(e) Intentionally Omitted.

§ 2.7. Events of Default. Sections 13(j) and 13(k) of the Original Agreement are
hereby amended in their entirety to read as follows:

(j) Intentionally Omitted.

(k) Intentionally Omitted.

§ 2.8. Remedies. Section 14 of the Original Agreement is hereby amended in its
entirety to read as follows:

14. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, (a) the entire unpaid balance of principal of the Notes, together with
all accrued but unpaid interest thereon, and all other indebtedness owing to
Lender by Borrower at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Borrower,
and (b) Lender may, at its option, cease further advances under any of the
Notes. All rights and remedies of Lender set forth in this Loan Agreement and in
any of the other Loan Documents may also be exercised by Lender, at its option
to be exercised in its sole discretion, upon the occurrence of an Event of
Default.

§ 2.9. Schedules and Exhibits. Exhibits 1 and 2 to the Original Agreement are
hereby deleted in their entirety. Exhibit A to the Original Agreement is hereby
deleted in its entirety.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

§ 3.1. Effective Date. This First Amendment shall become effective as of the
date first written above, when and only when Lender shall have received, at
Lender’s office, in form and substance satisfactory to Lender:

(a) this First Amendment duly executed and delivered by Borrower;

(b) the First Amendment Documents; and

(c) a Certificate of Corporate Resolutions of Borrower and each Guarantor.

 

5



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

§ 4.1. Representations and Warranties of Borrower. In order to induce Lender to
enter into this First Amendment, Borrower represents and warrants to Lender
that:

(a) The representations and warranties contained in Section 7 of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof.

(b) Borrower is duly authorized to execute and deliver this First Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all action
necessary to authorize the execution and delivery of this First Amendment and to
authorize the performance of the obligations of Borrower hereunder.

(c) The execution and delivery by Borrower of this First Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the partnership agreement of Borrower,
or of any material agreement, judgment, license, order or permit applicable to
or binding upon Borrower, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of Borrower. Except for those which
have been duly obtained, no consent, approval, authorization or order of any
court or governmental authority or third party is required in connection with
the execution and delivery by Borrower of this First Amendment or to consummate
the transactions contemplated hereby.

(d) When duly executed and delivered, each of this First Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

ARTICLE V.

MISCELLANEOUS

§ 5.1. Ratification of Agreements. The Original Agreement as hereby amended is
hereby ratified and confirmed in all respects. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein or therein, operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement, the Note, or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement, the Note or any other Loan
Document.

§ 5.2. Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
First Amendment and the performance hereof, including without limitation the
making or granting of the Loan and shall further survive until the Loan is paid
in full.

 

6



--------------------------------------------------------------------------------

§ 5.3. Loan Documents. This First Amendment is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.

§ 5.4. Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

§ 5.5. Counterparts. This First Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

IN WITNESS WHEREOF, this First Amendment is executed as of April 2, 2007.

 

U.S. HOME SYSTEMS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   CFO THE FROST NATIONAL BANK By:  

/s/ Stephen S. Martin

Name:   Stephen S. Martin Title:   Senior Vice President

 

7



--------------------------------------------------------------------------------

First Amendment

CONSENT AND AGREEMENT

Each of the undersigned hereby consents to the provisions of this First
Amendment and the transactions contemplated herein, and hereby ratifies and
confirms the First Amended and Restated Guaranty Agreement, dated as of
February 9, 2006, with an effective date of February 10, 2006, made by it for
the benefit of Lender, and agrees that its obligations and covenants thereunder
are unimpaired hereby and shall remain in full force and effect.

 

U.S. REMODELERS, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   CFO FIRST CONSUMER CREDIT, INC. By:  

/s/ Robert A. DeFronzo

Name:   Robert A. DeFronzo Title:   CFO

 

8



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING BASE CERTIFICATE

[Date]

Reference is made to that certain First Amended and Restated Loan Agreement
dated as of February 9, 2006, to be effective for all purposes as of
February 10, 2006 (as from time to time amended, the “Agreement”) by and between
U.S. Home Systems, Inc. (“Borrower”) and The Frost National Bank (“Lender”).
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

This Certificate is being furnished pursuant to Section 11(f) of the Agreement.
Borrower and Guarantors hereby certify to Lender as follows:

 

  (a) the officer of Borrower signing this instrument is the duly elected,
qualified and acting                      of Borrower and as such is authorized
to submit this Certificate on behalf of Borrower; the officer of U.S. Remodelers
signing this instrument is the duly elected qualified and acting
                     of U.S. Remodelers and as such is authorized to submit this
Certificate on behalf of U.S. Remodelers;

 

  (b) as of the close of business on                      (the “Reporting
Date”):

 

(i)    Eligible Accounts    $                    Accounts related to
                           (ii)    80% of aggregate Eligible Account       $
             (iii)    Eligible Inventory    $                 (iv)    50% of
aggregate Eligible Inventory       $              (v)    Borrower’s
determination of Borrowing Base (sum of lines (ii) and (iv), not to exceed
$6,000,000)       $              (vi)    Borrowing Base Line of Credit Balance
per last Borrowing Base Certificate       $              (vii)    Less Net
Payments       $              (viii)    Plus advances       $              (ix)
   Total Balance (line (vi) minus line (vii) plus line (viii))       $
             (x)    Amount available for borrowing (line (v) minus line (ix)),
subject to the terms of the Agreement, if positive, or to be repaid, if negative
      $             

 

9



--------------------------------------------------------------------------------

The officers of Borrower and U.S. Remodelers signing this instrument certify
that, to the best of their knowledge after due inquiry, the above certifications
of Borrower and U.S. Remodelers are true, correct and complete.

IN WITNESS WHEREOF, the instrument is executed as of                     .

 

U.S. HOME SYSTEMS, INC. By:  

 

Name:   Title:   U.S. REMODELERS, INC. By:  

 

Name:   Title:  

 

10